The Supreme Court affirmed the judgment of the Commoru Pleas on May 16th, 1884, in the following opinion :
Per Curiam.
As the learned counsel for the plaintiff in error have failed to convince us that there was in any way a mis-trial of this case in the Court below, it must be affirmed, and as we consider- it wholly unnecessary to add anything to the clear and able opinion' of the learned judge, who conducted the trial below, we refer to that opinion, as containing the reasons upon which we base this affirmance.
Judgment affirmed.